Citation Nr: 0615675	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  04-14 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1976 to November 1980.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal of a March 2003 
rating decision of the Albuquerque, New Mexico Department of 
Veterans Affairs (VA) Regional Office (RO).  In June 2004, 
the veteran testified at a hearing before a Decision Review 
Officer (DRO).  A transcript of this hearing is of record.


FINDINGS OF FACT

1.  A right ear hearing loss disability was noted by puretone 
threshold testing on induction examination; there is no 
competent evidence that such disability increased in severity 
during service.

2.  A left ear hearing loss disability was not manifested in 
service, and left ear sensorineural hearing loss was not 
manifested in the first postservice year.

3.  The preponderance of the evidence is against a finding 
that the veteran's current hearing loss disability of either 
ear is related to his service or to any noise trauma therein. 


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.        38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

A letter in September 2002 (prior to the RO's initial 
adjudication of the instant claim) explained what the 
evidence must show to substantiate the claim.  The letter 
also informed the veteran of his and VA's responsibilities in 
claims development.  The March 2003 rating decision, a 
February 2004 statement of the case (SOC), and July 2004 
supplemental SOC (SSOC), explained what the evidence showed 
and why the claim was denied, and provided the text of 
applicable regulations, including those pertaining to the 
VCAA (and specifically that the veteran should be advised to 
submit any evidence in his possession pertaining to the 
claim).  Although complete notice was not provided prior to 
the initial adjudication of the claim, the veteran has had 
ample opportunity to respond and supplement the record and to 
participate in the adjudicatory process after all critical 
notice was given.  The July 2004 SSOC readjudicated the claim 
after notice was given.  The veteran is not prejudiced by any 
notice timing defect.  As the decision below denies service 
connection for bilateral hearing loss, whether or not the 
veteran received notice regarding the evaluation of such 
disability or the effective date of an award is a moot point.  
He is not prejudiced by lack of such notice.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Finally, neither the veteran nor his representative alleges 
that notice in this case was less than adequate, or that the 
veteran is prejudiced by a notice deficiency.

Regarding the duty to assist, the veteran's service medical 
records (SMRs), with the exception of his enlistment 
examination, are lost.   The record reflects that the RO made 
exhaustive efforts to obtain the SMRs.  In a January 2004 
letter, the RO explained to the veteran that the records 
could not be located, and requested him to submit any records 
in his possession.  The letter further explained what he 
could submit as medical evidence if he did not have any 
records in his possession.  The Board is aware that in such a 
situation there is a heightened duty to assist a claimant in 
developing his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  This duty includes a search for alternate medical 
records, as well as a heightened obligation on the Board's 
part to explain its findings and conclusions, and carefully 
consider the benefit-of-the-doubt rule.  See Cromer v. 
Nicholson, 19 Vet. App. 215 (2005). The veteran has not 
identified any treatment in service, notice of which would 
have triggered a search for alternate source service medical 
records.  VA treatment records, and to the extent possible 
records of pertinent private treatment, have been secured.  
The veteran has not identified any pertinent records that are 
outstanding.  The RO arranged for an official audiological 
evaluation.  VA's duty to assist is met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review. 

II.  Factual Background

The only available SMR is an August 1976 enlistment 
examination report.  Audiometry revealed that pure tone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
25
X
45
LEFT
10
15
25
X
15
The veteran did not complain of hearing loss at the time, and 
no diagnosis was given.   The defect noted on audiometry was 
not found to be disqualifying.

Postservice VA medical reports reveal that in October 1997, 
the veteran was seen for an evaluation of bilateral hearing 
loss which he reported he had over the last year or so.  

November 1997 audiometry showed that puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
65
70
65
LEFT
60
60
70
80
85

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
The diagnosis was moderate conductive loss through 1000 
Hertz, moderately severe sensorineural hearing loss in higher 
frequencies in the right ear; and moderate conductive loss 
through 1000 Hertz, severe mixed loss in higher frequencies 
in the left ear.  Another physician reviewing the findings 
opined that the low frequency component was consistent with a 
diagnosis of otosclerosis, and that the veteran could 
possibly have amplification or a stapedectomy.  

In January 1998, the veteran underwent a left stapedectomy.  

On the postoperative audiological evaluation in February 
1998, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
65
X
75
LEFT
40
35
50
X
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 96 percent in the left ear.

A report of private audiological evaluation in April 2002 
shows mild to moderate hearing loss in the left ear and 
moderate hearing loss in the right ear.

On VA audiological evaluation in June 2002, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
70
X
70
LEFT
30
40
60
55
60

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 92 percent in the left ear.  The 
diagnosis was mild to moderately-severe mixed hearing loss in 
the right ear; and mild to severe mixed hearing loss in the 
left ear.

On January 2003 VA examination, the veteran related that 
during service he had extensive noise exposure from tanks, 
ships, jets, weapons and demolitions.  Postservice noise 
exposure included work as a mechanic, machinist, welder and 
fork-lift operator.

Audiometry revealed that pure tone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
45 
55
70
75
70
LEFT
25
25
50
60
65

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  The diagnosis was moderate to severe 
mixed hearing loss in the right ear and a mild to severe 
sensorineural hearing loss in the left ear.  The examiner 
noted the history of ear disease and ear surgery and opined 
that it was not possible to say without speculation whether 
the present hearing loss was related to service, as claimed.  
She stated that the present hearing loss may have been caused 
or aggravated by postservice noise exposure and otosclerosis.

At a June 2004 RO hearing, the veteran testified that he was 
exposed to noise during service from being on firing ranges 
without ear protection and from helicopters and jets taking 
off when he was aboard the  U.S.S. Saipan.  He indicated that 
his postservice noise exposure included working as a sheet 
metal worker, welder, and a plastic parts assembler.  The 
veteran also testified that he was not evaluated for hearing 
loss prior to 1997.

On July 2004 VA examination, the veteran reported that he was 
in a non-combat position and he spent two years on barrack 
duty as a security guard.  He was then  trained to be an 
infantryman and was had substantial noise exposure training 
on various types of weapons.  He also reported postservice 
noise exposure working in a wood shop, in a plastics 
manufacturing factory, and in other factory work.  He was 
currently working at Firestone Tires and used hearing aids 
(without hearing protection).  He indicated that he had 
worked for Firestone in the past.

Audiometry revealed that pure tone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
70
80
85
LEFT
25
30
45
60
65

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.  
The diagnosis was moderate to severe mixed loss for the right 
ear, and mild to moderately-severe mixed loss for the left 
ear.  The examiner opined that there was no indication that 
the veteran's current hearing loss was related to service, 
and that otosclerosis is not caused by noise exposure.




III.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§ 3.303.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC list 
are less than 94 percent.  38 C.F.R. § 3.385.

Sensorineural hearing loss (as an organic disease of the 
nervous system) is a chronic disease which may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

It is not in dispute that the veteran now has a bilateral 
hearing loss disability, and such is shown by official 
audiometry, and has been diagnosed by both private and VA 
examiners.  What the veteran must still show to establish 
service connection for hearing loss disability is that there 
was an event, injury, or disease in service, and that the 
current disability is related to such event, injury, or 
disease in service. 

As was noted above, service entrance audiometry revealed an 
elevated puretone threshold of 45 decibels at 4000 hertz in 
the right ear. Under 38 C.F.R. § 3.385, this reflects a 
hearing loss disability in the right ear on service entrance 
(although such diagnosis was not give, and the defect was not 
found to be disqualifying).  

As service medical records are lost, there is a heightened 
duty to assist.  In that regard, it is noteworthy that in 
correspondence in March 2003 he alleged has he was seen by a 
corpsman, and then at a base medical facility after being 
struck by a misfiring blank during a live fire exercise.  
After he was provided forms to complete listing information 
(dates, unit, location) which would enable a search for 
alternate sources of information, he did not submit such 
forms, and the alternate source search could not be done.  

There is no reason to dispute the veteran's accounts of noise 
exposure in service.  However, there is no competent 
(medical) evidence suggesting that his current hearing loss 
is related to such noise exposure, or is otherwise related to 
service.  There is no competent evidence that bilateral 
hearing loss was manifested during the first year after 
service (so as to trigger consideration/application of the 
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 chronic disease 
presumptions for sensorineural hearing loss (as an organic 
disease of the nervous system)).  Furthermore, no medical 
professional has opined that any current hearing loss 
disability may be related to the veteran's service.  The only 
competent medical evidence that specifically addresses this 
matter (reports of VA examinations in January 2003 and July 
2004) is to the effect that the current hearing loss is 
unrelated to the veteran's service.  On the earlier 
examination, the examiner attributed the hearing loss to 
postservice noise exposure or otosclerosis.  On July 2004 it 
was noted that otosclerosis did not result from noise 
exposure [in service], the alleged theory of entitlement.  
There is no competent evidence to the contrary.

The veteran has testified that he was not evaluated for 
hearing loss prior to 1997.  Such a lengthy period of time 
between service and the earliest postservice clinical 
documentation of the disability for which service connection 
is sought (17 years) is, of itself, a factor for 
consideration against a finding that any current hearing loss 
disability was incurred or aggravated (specifically for the 
right ear elevated puretone threshold on induction) in/by 
service.  See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. 
Cir. 2000).

The veteran is a layperson.  Consequently, his own opinion 
that his hearing loss disability is related to noise trauma 
in service is not competent evidence.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The preponderance of the evidence is against the veteran's 
claim.  Consequently, service connection for bilateral 
hearing loss must be denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


